DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2022.
Applicant's election with traverse of Group I in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burdensome search since the preamble in the claims and some claimed matter are similar.  This is not found persuasive because there are different fields to search since one invention in an apparatus and one is a method of production and thus have separate status in the art. For example, the apparatus i.e. the thermoelectric device can made with a sputtering technique. The restriction requirement discloses all three requirement that applicant listed on the end of page 2 (arguments) and thus the restriction requirement has not merely made a conclusion of burden but has established all the requirements for a burdensome search. Applicant argues that the Inventions are no unrelated. The examiner points out that although “related”, one Invention is of an apparatus and another is a method of production (see restriction requirement mailed 3/14/2022). Applicant also states that the examiner does not state why there is a burdensome search. Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case that the process as claimed can be used to make another and materially different product and that the product as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the first and second set of conductive contacts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as –the first and second conductive pad --.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0259018 Al in view of Kucherov US 20030033818 A1 and Won US 20150204585 A1.
Re claim 1, Lee et al. teach a solid state cooler device comprising (fig 2): a first normal metal pad (annotated fig); a first aluminum layer (110b) and a second aluminum layer  (110a) disposed on the normal metal pad and separated from one another by a gap; a first aluminum oxide layer (130) formed on the first aluminum layer, and a second aluminum oxide layer (130) formed on the second aluminum layer; a first conductive pad and a second conductive pad (180).
Lee et al. fail to explicitly teach that the a first conductive pad and a second conductive pad are superconducting.
Kucherov teach a first superconductor pad (bottom SIBM, fig 4.12)  disposed on the first aluminum oxide layer (noting “a first conductive pad and a second conductive pad” of the  primary reference is modified and have the superconducting pads adding to the conductive pads, such that each pair of conductive pads of the primary reference now are a conductive pad and a superconductive pad on top of each other, as taught by the secondary reference, and therefore in the instant combination the collective pads are disponed on the first and second aluminum oxide layers; the pads are considered superconducting since Kucherov teach the pads are part of “superconducting regions” fig 4.12) and a second superconductor pad (top SBC1, fig 4.12) disposed on the second aluminum oxide layer (see above regarding first layer); a first conductive pad (SIBM) coupled to the first superconductor pad, and a second conductive pad (SBC1) coupled to the second superconductor pad to make thermoelectric coolers that can reach very low temperatures  (para 203).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pads as taught by Kucherov in the Lee et al. invention in order to advantageously allow for thermionic and/or thermoelectric devices whose efficiencies are improved with respect to those of conventional thermionic and/or thermoelectric devices (para 7).
Lee et al. , as modified, fail to explicitly teach the pad is metal.
Won teach a first normal metal pad (para 22 “metal electrode”) to make a pad out of metal.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Won in the Lee et al. , as modified,  invention in order to advantageously allow for to form a PN bonding pair as is known in the art.
For clarity, the recitation “…and wherein hot electrons are removed from the first normal metal pad when a bias voltage is applied between the first conductive pad and the second conductive pad.…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.


    PNG
    media_image1.png
    721
    573
    media_image1.png
    Greyscale

 




Re claim 2, Lee et al. teach each the first conductive pad and the second conductive pad are formed of a normal metal (para 51) and function as quasi- particle traps (it is noted that the italicized limitation is a functional limitation which the reference is capable of performing)
For clarity, the recitation “…function as quasi- particle traps …” has been considered a functional limitation. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 3, Lee et al. teach the first and second aluminum layers have a thickness that causes the aluminum layers to inverse proximitize on the first normal metal pad and the aluminum oxide layer has a thickness that assures its functionality as an insulator (noting semiconductors are semi insulating).
For clarity, the recitation “…causes the aluminum layers to inverse proximitize on the first normal metal pad …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Re claim 4, Lee et al., as modified, teach the first normal metal pad is disposed on or in the first substrate or a dielectric layer and the first and second conductive pads are disposed on or in a second substrate (noting all the parts are “disponed on” each other).
 

Re claim 5, Lee et al., as modified, teach contacts.

Kucherov teach the first conductive pad is coupled to the first superconductor pad by a first set of conductive contacts, and the second conductive pad is coupled to the second superconductor pad by a second set of conductive contacts (ohmic contacts 20, 30 40) to create an n and p junction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pads as taught by Kucherov in the Lee et al., as modified, invention in order to advantageously allow for thermionic and/or thermoelectric devices whose efficiencies are improved with respect to those of conventional thermionic and/or thermoelectric devices (para 7).
Re claim 6, Lee et al. teach the first and second set of conductive contacts are bump bonds, such that the bump bonds bond the first substrate to the second substrate (para 39 and noting all the parts are bonded together as a whole).
Re claim 10, Lee et al. , as modified, fail to teach details of the material construction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first normal metal pad out of one of titanium and titanium tungsten for increased heat transfer and electric properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
 
Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0259018 Al in view of Kucherov US 20030033818 A1 and Won US 20150204585 A1 further in view of OKUMURA US 5237821 A and or OKUMURA in view of Lee et al., Kucherov, and Won.
Re claim 8, Lee et al. , as modified,  fail to explicitly teach details of multiple stages.
OKUMURA teach a second normal metal pad wherein the first normal metal pad and the second normal metal pad are disposed on or in a first substrate (3) or a dielectric layer and separated from one another by a gap; a third aluminum layer and a fourth aluminum layer disposed on the second normal metal pad and separated by a gap; a third aluminum oxide layer formed on the third aluminum layer, and a fourth aluminum oxide layer formed on the fourth aluminum layer; a third superconductor pad disposed on the third aluminum oxide layer and a fourth superconductor pad disposed on the fourth aluminum oxide layer, wherein a first end of the second conductive pad is coupled to the second superconductor pad, and a second end of the second conductive pad is coupled to the third superconductor pad; and a third conductive pad coupled to the fourth superconductor pad (noting the claim remains broad, all parts are coupled together and thus disposed on each other, noting “second”, “third” and “fourth” are multiples of the solid state cooler in claim 1, multiplied by four layered structures each disposed on 3) to form a multistage electric cooler (fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple stages as taught by OKUMURA in the Lee et al. , as modified,  invention in order to advantageously allow for electronic cooler developed for the purpose of minimizing the quantity of incoming heat, which is generated by the convective heat transfer and radiant heat transfer, with a simple structure, and reducing at a low cost a maximum achievable cooling temperature to a level lower than that in a conventional electronic cooler of this kind. 
Re claim 9, Lee et al. teach a first electrical wire coupled to the first conductive pad and a second electrical wire coupled to the third conductive pad, wherein hot electrons are removed from the first normal metal pad and the second normal metal pad when the bias voltage is applied between the first electrical wire and the second electrical wire (para 41, 190,l two wires fig 1).

Re claim 11, OKUMURA teach a refrigeration system comprising a plurality of refrigeration stages, wherein a last stage comprises a refrigeration container and a plurality of solid state cooler devices as claimed in claim 1 disposed about the refrigeration container (  four layered structures each disposed on 3 in multiple stages fig 2, noting in the instant combination each stage and layer of Okumura is modified to have a solid state cooler as claimed in claim 1) to form a multistage electric cooler (fig 2), but fail to teach a solid state cooler devices as claimed in claim 1.
Lee et al. , as modified, teach a solid state cooler devices as claimed in claim 1 (see the rejection of claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple stages as taught by Lee et al. , as modified, in the    OKUMURA invention in order to advantageously allow for electronic cooler developed for the purpose of minimizing the quantity of incoming heat, which is generated by the convective heat transfer and radiant heat transfer, with a simple structure, and reducing at a low cost a maximum achievable cooling temperature to a level lower than that in a conventional electronic cooler of this kind.  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0259018 Al in view of Kucherov US 20030033818 A1 and Won US 20150204585 A1 further in view of Kim US 20180266736 A1.
Re claim 7, Lee et al., as modified,  fail to explicitly teach details of the sensor.
Kim teach a temperature sensor (192) is disposed on a side of the first substrate opposite the side of the first normal metal pad (para 36, noting in the primary reference there are no details to which side is hot or cold side and thus being disposed on the thermoelectric module meets the broad limitations of is disposed on “a side of the first substrate opposite the side of the first normal metal pad” can be put on either side and meet the claim limitations) to measure a temperature of the thermoelectric (para 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensor as taught by Kim in the Lee et al., as modified,  invention in order to advantageously allow for monitoring of a refrigeration application of the a thermnoelectric.
 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2011/0259018 Al in view of Kucherov US 20030033818 A1 and Won US 20150204585 A1 and Ullom US 6581387 B1.
Alternatively, Re claim 2, Lee et al. teach the first conductive pad and the second conductive pad are formed of a normal metal (para 51), and
Ullom teach each the first conductive pad and the second conductive pad are formed of a normal metal and function as quasi- particle traps (noting adding crystal 30 to the superconducting junction in the instant combination, abstract) to for an NIS junction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first conductive pad and the second conductive pad are formed of a normal metal and function as quasi- particle traps as taught by Ullom in the Lee et al. , as modified,  invention in order to advantageously allow for enhanced cooling power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10998485 B1, US 5,430,322, US 5385022 A, WO 2011/083462, US 6,557,354 Bl, US9755130B2, US6727423B2, US 20200217565 A1, US 20190371992 A1, US 20160084542 A1, US 20110247668 A1, US 20010052234 A1, US 5385022 A, WO 8901594 A1, DESIGN AND FABRICATION OF UNCOOLED THERMOELECTRIC INFRARED DETECTORS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763